{¶ 52} Because I can conceive of no circumstances in which the advice given about the consequences of Wilson T. Oluoch's plea of guilty could be construed as substantial compliance with the clear mandate of R.C.2943.031 (A), I would sustain the second assignment of error in toto and remand the case with instructions to vacate the guilty pleas. *Page 25 
 {¶ 53} Mr. Oluoch was told his guilty pleas "could jeopardize your status here in this country." He was not told that he almost assuredly would be deported, that he would never be allowed to return to the country and that he would be permanently barred from becoming a naturalized citizen. R.C. 2943.031 (A) is extremely clear and the fact that the trial court did not comply with it is equally clear.
 {¶ 54} Because I would sustain the second assignment of error in toto, I would find the remaining assignments of error to be moot. Because the majority only sustained the second assignment of error in part, I dissent. I concur with sustaining the second assignment of error. *Page 1